              Case 2:19-cv-01400-RSM Document 39 Filed 04/09/21 Page 1 of 4




 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8
       ROBERT A. STANARD,                                 CASE NO. C19-1400-RSM
 9
                      Plaintiff,
10                                                        ORDER GRANTING IN PART
                           v.                             PLAINTIFF’S MOTION FOR
                                                          EXTENSION OF TIME AND
11                                                        DENYING PLAINTIFF’S MOTION
       MARIA DY, et al.,                                  FOR CLARIFICATION AND LEAVE
12                                                        TO AMEND
                      Defendants.
13

14

15
            This matter comes before the Court on pro se Plaintiff Stanard’s Motion for Extension of
16
     Time to Submit Objections to the Report and Recommendation. Dkt. #38. On March 10, 2021,
17
     the Honorable Michelle L. Peterson, United States Magistrate Judge, issued a Report and
18
     Recommendation (“R & R”) that recommended granting Defendants’ motion to dismiss and
19
     dismissing Plaintiff’s amended complaint. Dkt. #36. Plaintiff requests an extension of time to
20
     file Objections from March 31, 2021 to May 7, 2021 due to the burdens of the COVID-19
21
     pandemic, lack of access to the law library, lack of assistance, restrictions of inmate movement,
22
     ORDER GRANTING IN PART PLAINTIFF’S
23   MOTION FOR EXTENSION OF TIME AND
     DENYING PLAINTIFF’S MOTION FOR
     CLARIFICATION AND LEAVE TO AMEND
     PAGE - 1
              Case 2:19-cv-01400-RSM Document 39 Filed 04/09/21 Page 2 of 4




 1   and uncertainty of future lockdowns. Dkt. #38 at 1. Defendants have not filed an opposition to

 2   Plaintiff’s motion.

 3          The Court finds sufficient good cause to extend Plaintiff’s time to respond by thirty (30)

 4   days from the original deadline. Accordingly, it is hereby ORDERED that Plaintiff’s Objections

 5   shall be due on or before April 30, 2021. The Court also notes that because the R & R did not

 6   set a page limitation on objections, Objections, and any response, shall not exceed ten (10) pages.

 7          Also before the Court is Plaintiff’s Motion titled “Motion seeking clarification as to a

 8   possible ruling of the case, permission to amend complaint to include § 1983.” Dkt. #37. To the

 9   extent Plaintiff seeks direction from the Court on how to prosecute his case, the Court cannot

10   provide legal advice to parties. Nevertheless, it notes that the R & R, issued on March 10, 2021,

11   adequately addresses Plaintiff’s questions regarding the procedural posture of this matter. See

12   Dkt. #36. Plaintiff also asks if it is possible to amend his complaint to include claims under

13   Section 1983, which the Court liberally construes as a motion for leave to amend. Dkt. #37 at 2.

14   Plaintiff may not amend his complaint as a matter of course since more than 21 days have passed

15   after Defendants filed their motion to dismiss. Fed. R. Civ. P. 15(a)(1); see also Dkt. #30.

16          The Court likewise declines to exercise its discretion to grant leave to amend. See Fed.

17   R. Civ. P. 15(a)(2) (“The court should freely give leave when justice so requires.”). Justice does

18   not require granting leave at this late stage of the case, where amendment would cause undue

19   delay and prejudice to Defendants. See Zivkovic v. Southern California Edison Co., 302 F.3d

20   1080, 1087 (9th Cir. 2002) (“Although leave to amend ‘shall be freely given when justice so

21   requires,’ Fed. R. Civ. P. 15(a), it ‘is not to be granted automatically.’ The district court may

22
     ORDER GRANTING IN PART PLAINTIFF’S
23   MOTION FOR EXTENSION OF TIME AND
     DENYING PLAINTIFF’S MOTION FOR
     CLARIFICATION AND LEAVE TO AMEND
     PAGE - 2
              Case 2:19-cv-01400-RSM Document 39 Filed 04/09/21 Page 3 of 4




 1   deny a motion for leave to amend if permitting an amendment would . . . cause an undue delay

 2   in the litigation or prejudice the opposing party.”) (quoting Jackson v. Bank of Hawaii, 902 F.2d

 3   1385, 1387 (9th Cir. 1990)). Moreover, because the Court previously granted Plaintiff leave

 4   amend his complaint, justice does not require granting further leave to amend. Dkt. #7; see Mir

 5   v. Fosburg, 646 F.2d 342, 347 (9th Cir. 1980) (“[A] district court has broad discretion to grant

 6   or deny leave to amend, particularly where the court has already given a plaintiff one or more

 7   opportunities to amend his complaint to allege federal claims.”). For these reasons, Plaintiff’s

 8   Motion for Clarification and Leave to Amend, Dkt. #37, is DENIED.

 9                                           CONCLUSION

10          Having reviewed Plaintiff’s Motion for Extension of Time, Dkt. #38, and Plaintiff’s

11   Motion Seeking Clarification and to Amend Complaint, Dkt. #37, the Court hereby finds and

12   ORDERS:

13          (1) Plaintiff’s Motion for Extension of Time, Dkt. #38, is GRANTED IN PART.

14   Plaintiff’s Objections to the R & R shall be due on or before April 30, 2021. The Clerk should

15   note the matter for May 3, 2021 as ready for consideration if no objection is filed.

16          (2) If objections are filed, any response is due within 14 days after being served with the

17   objections. A party filing an objection must note the matter for the Court’s consideration 14 days

18   from the date the objection is filed and served. The matter will then be ready for the Court’s

19   consideration on the date the response is due. Objections and any response shall not exceed ten

20   (10) pages.

21          (3) Failure to timely object may affect the right to appeal.

22
     ORDER GRANTING IN PART PLAINTIFF’S
23   MOTION FOR EXTENSION OF TIME AND
     DENYING PLAINTIFF’S MOTION FOR
     CLARIFICATION AND LEAVE TO AMEND
     PAGE - 3
           Case 2:19-cv-01400-RSM Document 39 Filed 04/09/21 Page 4 of 4




 1        (4) Plaintiff’s Motion for Clarification and Leave to Amend Complaint, Dkt. #37, is

 2   DENIED.

 3

 4        DATED this 9th day of April, 2021.

 5

 6

 7

 8
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22
     ORDER GRANTING IN PART PLAINTIFF’S
23   MOTION FOR EXTENSION OF TIME AND
     DENYING PLAINTIFF’S MOTION FOR
     CLARIFICATION AND LEAVE TO AMEND
     PAGE - 4
